Citation Nr: 1224676	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lymphoma.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and G.P.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2012, the Veteran and G.P. testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The Board notes that the Veteran also appealed the denial of service connection for posttraumatic stress disorder (PTSD).  Prior to certifying this appeal to the Board, in a March 2010 rating decision, the RO granted service connection for PTSD.  Because the March 2010 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The claims for service connection for hepatitis C and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an April 2010 written statement, the Veteran, through his authorized representative, requested a withdrawal of the issue of entitlement to service connection for lymphoma; the Veteran later confirmed this request during the April 2012 Board hearing.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for lymphoma have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In April 2010, the Veteran, through his authorized representative, submitted a written statement indicating that he wished to withdraw the appeal for service connection for lymphoma.  During the April 2012 hearing, the Veteran confirmed that he wished to withdraw this issue from appellate consideration.  

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for service connection for lymphoma and it is dismissed.


ORDER

The appeal as to entitlement to service connection for lymphoma is dismissed.



REMAND

Regarding the claim for service connection for a skin disability, during the Board hearing the Veteran testified that he had sores around his head in service and had to shave his head.  He said that he has continued to have skin problems on and off since service and that he had been recently treated for sores on the back of his neck at a VA facility 6 or 7 months before the hearing.

The Veteran's service treatment records reflect that during his June 1966 entrance examination, it was noted that he had questionable pityriasis versicolor (i.e., tinea versicolor).  On the corresponding Report of Medical History, the Veteran noted that he had a history of skin diseases and said that he had been treated by Dr. Wilson in 1962.  In the physician's summary, it was noted that the Veteran had dermatitis of both elbows, flexor aspects, recurrent.  In August 1967, the Veteran complained of a rash on the back of his head and athlete's foot.  It was noted that he had ringworm of the scalp, which was treated with a haircut, Selsun shampoo, and desenex ointment.  The July 1968 Report of Medical Examination at separation reflects that his skin was normal.  On the Report of Medical History, he endorsed a history of skin diseases and it was noted that he had skin problems for 7 years.

In March 1994, the Veteran filed a claim for service connection for a rash on the inside of his arms.  The report of the October 1994 VA examination reflects that he had no current skin complaints.  The claim was denied in an October 1994 rating decision.

In March 2007, the Veteran filed a claim for service connection for "chloracne", which the Board has expanded to include a generalized skin disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a condition, not the claimant").  VA outpatient treatment records reflect that he has been treated for a lipoma on his right forearm, eczema on his cheek, and folliculitis of the scalp and neck.  

Given the in-service complaints of skin problems, the Veteran's assertions of continuity of symptomatology, and the absence of any current medical opinion on the question of nexus, the Board finds that a VA examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As noted above, the Veteran testified that he received treatment for a skin condition on his neck and scalp within 6 to 7 months of the Board hearing.  The claims file currently contains VA outpatient treatment records dated through only February 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, any outstanding VA records of treatment and/or evaluation of the Veteran should be obtained.

Regarding the claim for service connection for hepatitis C, during the Board hearing the Veteran said he was never told what caused his hepatitis C.  He said he was diagnosed 5 or 6 years ago by a routine blood panel when he began treatment at VA.  He said that he never used drugs or needles and that he did not have any tattoos.  He said that he was exposed to blood during service.  He reportedly gave blood twice, helped wounded soldiers to helicopters, and had a fellow soldier die in his arms.  In his October 2009 substantive appeal, he said that he believed he could have contracted hepatitis C when he was inoculated during basic training.

The Veteran's service treatment records are unremarkable for any complaints, treatment, diagnoses, or risk factors related to hepatitis C.

A January 2007 VA liver clinic note reflects that the Veteran had hepatitis C and was referred for treatment.  At that time, it was noted that he had a history of a blood transfusion in 1983 and a remote history of cocaine use.  A liver biopsy showed chronic hepatitis with no sign of activity (grade 0/4).  Therefore, treatment was not recommended.  

The Board points out that the Veteran denied a history of drug use during the April 2012 hearing; however, an April 2006 VA outpatient treatment record reflects that he reported using marijuana, cocaine, amphetamines, and hallucinogens.  During a May 2006 hepatitis C screen, it was noted that he had "unequivocal blood exposure" and intranasal cocaine use.  

Although the Veteran has not been forthcoming regarding all his hepatitis C risk factors, notably intranasal cocaine use and a blood transfusion in 1983, it is likely that the Veteran received inoculations during service and it is plausible that he gave blood and came in contact with blood from wounded soldiers.  The Board notes that VA has acknowledged that it is biologically plausible that hepatitis C could be transmitted by airgun injectors during inoculation, although no such cases have been documented.  See Fast Letter 04-13 (June 29, 2004).  Therefore, there is competent evidence that the Veteran's hepatitis C may be associated with an in-service event and the low threshold of McLendon is met.  Under these circumstances, the Board finds that a VA medical examination and opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's hepatitis C and skin disability.  All records/responses received should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current skin disabilities, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current skin disability first manifested in service or is causally related to any incident of service.  The medical rationale for any opinion expressed must be provided. 

3.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine whether hepatitis C is related to service.  The claims folder must be made available to the examiner and clinical history and findings should be reported in detail. 

The examiner should state specifically whether it is at least as likely as not (a 50 percent probability or more) that hepatitis C is of service onset based on the lay and clinical history in this regard.  In rendering this opinion, the examiner should consider the Veteran's reports of inoculations, giving blood, and coming into contact with blood from wounded soldiers during service, along with post-service treatment records indicating that he underwent a blood transfusion in 1983 and has a history of intranasal cocaine use, and any other risk factors reported by the Veteran.

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


